DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are not limited to non-transitory embodiments.
As noted in the first Office Action in the parent, there is no stated definition of the term “machine-readable medium” in the specification or claims. And the disclosure that notes various limitations of “computer-readable storage medium” in paragraph [0356] is open-ended and does not use the same term as the claim. Therefore the claims are not limited to non-transitory embodiments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6,8-10,14-18,21, and 23-26 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Lakshmanan et al., U.S. Pat. App. Pub. No. 2011/0216769 A1.
It is noted that at least the independent claims are so broad that they would read on virtually any router or switch with multiple communication paths.

As per claim 1, Lakshmanan shows an integrated circuit, comprising: one or more circuits to cause information to be transferred to one or more second integrated circuits using one or more dynamically selected interconnects (¶¶ [0012,0013,0023-0029] where the switches select a path between a source and destination based on various factors to balance the load between paths). Lakshmanan shows all of the elements recited in claim 1.
As for claim 2, the argument for claim 1 applies. Lakshmanan also shows that the one or more circuits are to cause the information to be transferred based, at least in part, on a congestion level of a link (¶[0013]). Lakshmanan shows all of the elements recited in claim 2.
As for claim 3, the argument for claim 1 applies. Lakshmanan also shows that the one or more circuits are to cause the information to be transferred based, at least in part, on whether a bandwidth of a first communication path is higher than a bandwidth of a path that traverses a link not included in the first communication path (¶¶[0013,0023-0025]). Lakshmanan shows all of the elements recited in claim 3.
As for claim 4, the argument for claim 1 applies. Lakshmanan also shows that the one or more circuits are to cause the information to be transferred based, at least in part, on a predetermined cost function that is based, at least in part, on one or more of bandwidth and latency (¶[0025]). Lakshmanan shows all of the elements recited in claim 4.
As for claim 5, the argument for claim 1 applies. Lakshmanan also shows that the one or more circuits are further to select a hardware device according to one or more predetermined criteria, and are to cause the information to be transferred using the selected hardware device (¶¶[0013,0023-0025]). Lakshmanan shows all of the elements recited in claim 5.
As for claim 6, the argument for claim 1 applies. Lakshmanan also shows that the one or more circuits are to cause the information to be transferred based, at least in part, on one or more characteristics of different paths usable to transfer the information (¶¶[0013,0023-0025]). Lakshmanan shows all of the elements recited in claim 6.
As for claim 8, the argument for claim 1 applies. Lakshmanan also shows that the one or more circuits are to cause the information to be transferred to the one or more second integrated circuits using a path that includes a buffer managed by an intermediate device (¶[0027]). Lakshmanan shows all of the elements recited in claim 8.
As per claim 9, Lakshmanan shows a machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to at least: cause information to be transferred to one or more integrated circuits using one or more dynamically selected interconnects (¶¶ [0012,0013,0023-0029] where the switches select a path between a source and destination based on various factors to balance the load between paths). Lakshmanan shows all of the elements recited in claim 9.
As for claim 10, the argument for claim 9 applies. Lakshmanan also shows that the instructions, which if performed by the one or more processors, cause the one or more processors to determine one or more transfer path characteristics, and cause the information to be transferred based, at least in part, on the one or more transfer path characteristics (¶¶[0013,0023-0025]). Lakshmanan shows all of the elements recited in claim 10.
As for claim 14, the argument for claim 9 applies. Lakshmanan also shows that the instructions, which if performed by the one or more processors, cause the information to be transferred using a path that includes a buffer managed by an intermediate device (¶[0027]). Lakshmanan shows all of the elements recited in claim 14.
As per claim 15, Lakshmanan shows a method, comprising: causing information to be transferred to one or more integrated circuits using one or more dynamically selected interconnects (¶¶ [0012,0013,0023-0029] where the switches select a path between a source and destination based on various factors to balance the load between paths). Lakshmanan shows all of the steps recited in claim 15.
As for claim 16, the argument for claim 15 applies. Lakshmanan also shows that causing the information to be transferred is based, at least in part, on a congestion level of a path over which the information is to be transferred (¶¶[0013,0023-0025]). Lakshmanan shows all of the steps recited in claim 16.
As for claim 17, the argument for claim 15 applies. Lakshmanan also shows selecting a hardware device based, at least in part, on a latency value, wherein causing the information to be transferred includes causing the information to be transferred over a path that includes the selected hardware device (¶¶[0013,0023-0025]). Lakshmanan shows all of the steps recited in claim 17.
As for claim 18, the argument for claim 15 applies. Lakshmanan also shows determining a plurality of values corresponding to a plurality of dynamic component conditions, and determining a path over which the information is to be transferred based, at least in part, on the plurality of values (¶¶[0013,0023-0025]). Lakshmanan shows all of the steps recited in claim 18.
As per claim 21, Lakshmanan shows a system comprising: one or more processors to cause information to be transferred to one or more integrated circuits using one or more dynamically selected interconnects; and one or more memories to store a set of data that represents a path over which the information is to be transferred (¶¶ [0012,0013,0023-0029] where the switches select a path between a source and destination based on various factors to balance the load between paths). Lakshmanan shows all of the elements recited in claim 21.
As for claim 23, the argument for claim 21 applies. Lakshmanan also shows that the one or more processors are further to select a hardware device according to one or more predetermined criteria, and cause the information to be transferred over a path that includes the selected hardware device (¶¶[0013,0023-0025]). Lakshmanan shows all of the elements recited in claim 23.
As for claim 24, the argument for claim 21 applies. Lakshmanan also shows that the one or more processors cause the information to be transferred based, at least in part, on a predetermined cost function (¶[0025]). Lakshmanan shows all of the elements recited in claim 24.
As for claim 25, the argument for claim 21 applies. Lakshmanan also shows that the one or more processors cause the information to be transferred based, at least in part, on a congestion level of a link, wherein the link is not included in a path over which the information is to be transferred (¶¶[0013,0023-0025]). Lakshmanan shows all of the elements recited in claim 25.
As for claim 26, the argument for claim 21 applies. Lakshmanan also shows that the one or more processors cause the information to be transferred to the one or more second integrated circuits using a path that includes a buffer (¶[0027]). Lakshmanan shows all of the elements recited in claim 26.

Claim(s) 1-3,5,6,9,10,12,13,15-18,20-23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Jayaraman et al., U.S. Pat. App. Pub. No. 2020/0065283 A1 [cited by applicant].
It is noted that this reference was cited and applied as reference D1 in the Written Opinion issued in the related application GB2103360.0.

As per claim 1, Jayaraman shows an integrated circuit, comprising: one or more circuits to cause information to be transferred to one or more second integrated circuits using one or more dynamically selected interconnects (figs. 1 and 12 and ¶¶ [0087-0094] where a path between a source and destination is selected based on various factors to select the best option). Jayaraman shows all of the elements recited in claim 1.
As for claim 2, the argument for claim 1 applies. Jayaraman also shows that the one or more circuits are to cause the information to be transferred based, at least in part, on a congestion level of a link (¶¶[0088-0090]). Jayaraman shows all of the elements recited in claim 2.
As for claim 3, the argument for claim 1 applies. Jayaraman also shows that the one or more circuits are to cause the information to be transferred based, at least in part, on whether a bandwidth of a first communication path is higher than a bandwidth of a path that traverses a link not included in the first communication path (¶¶[0088-0090]). Jayaraman shows all of the elements recited in claim 3.
As for claim 5, the argument for claim 1 applies. Jayaraman also shows that the one or more circuits are further to select a hardware device according to one or more predetermined criteria, and are to cause the information to be transferred using the selected hardware device (¶¶[0088-0090]). Jayaraman shows all of the elements recited in claim 5.
As for claim 6, the argument for claim 1 applies. Jayaraman also shows that the one or more circuits are to cause the information to be transferred based, at least in part, on one or more characteristics of different paths usable to transfer the information (¶¶[0087-0094]). Jayaraman shows all of the elements recited in claim 6.
As per claim 9, Jayaraman shows a machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to at least: cause information to be transferred to one or more integrated circuits using one or more dynamically selected interconnects (figs. 1 and 12 and ¶¶ [0087-0094] where a path between a source and destination is selected based on various factors to select the best option). Jayaraman shows all of the elements recited in claim 9.
As for claim 10, the argument for claim 9 applies. Jayaraman also shows that the instructions, which if performed by the one or more processors, cause the one or more processors to determine one or more transfer path characteristics, and cause the information to be transferred based, at least in part, on the one or more transfer path characteristics (¶¶[0088-0090]). Jayaraman shows all of the elements recited in claim 10.
As for claim 12, the argument for claim 9 applies. Jayaraman also shows that the one or more dynamically selected interconnects are selected from a set of interconnects that includes a first type of interconnect and a second type of interconnect different from the first type of interconnect (fig.1 PCIe or NVlink). Jayaraman shows all of the elements recited in claim 12.
As for claim 13, the argument for claim 9 applies. Jayaraman also shows that the one or more dynamically selected interconnects are selected from a set of interconnects that includes a peripheral component interconnect express (PCIe) interconnect and a graphics processing unit (GPU) to GPU interconnect (fig.1 and ¶[0027-0030]). Jayaraman shows all of the elements recited in claim 13.
As per claim 15, Jayaraman shows a method, comprising: causing information to be transferred to one or more integrated circuits using one or more dynamically selected interconnects (figs. 1 and 12 and ¶¶ [0087-0094] where a path between a source and destination is selected based on various factors to select the best option). Jayaraman shows all of the steps recited in claim 15.
As for claim 16, the argument for claim 15 applies. Jayaraman also shows that causing the information to be transferred is based, at least in part, on a congestion level of a path over which the information is to be transferred (¶¶[0088-0090]). Jayaraman shows all of the steps recited in claim 16.
As for claim 17, the argument for claim 15 applies. Jayaraman also shows selecting a hardware device based, at least in part, on a latency value, wherein causing the information to be transferred includes causing the information to be transferred over a path that includes the selected hardware device (¶¶[0088-0090]). Jayaraman shows all of the steps recited in claim 17.
As for claim 18, the argument for claim 15 applies. Jayaraman also shows determining a plurality of values corresponding to a plurality of dynamic component conditions, and determining a path over which the information is to be transferred based, at least in part, on the plurality of values (¶¶[0088-0090]). Jayaraman shows all of the steps recited in claim 18.
As for claim 20, the argument for claim 15 applies. Jayaraman also shows selecting a graphics processing unit (GPU) according to one or more predetermined criteria, and causing the information to be transferred over a path that includes the selected GPU (fig.1 and ¶¶[0027-0030]). Jayaraman shows all of the steps recited in claim 20.
As per claim 21, Jayaraman shows a system comprising: one or more processors to cause information to be transferred to one or more integrated circuits using one or more dynamically selected interconnects; and one or more memories to store a set of data that represents a path over which the information is to be transferred (figs. 1 and 12 and ¶¶ [0087-0094] where a path between a source and destination is selected based on various factors to select the best option). Jayaraman shows all of the elements recited in claim 21.
As for claim 22, the argument for claim 21 applies. Jayaraman also shows that the one or more dynamically selected interconnects are selected from a set of interconnects that includes a first type of interconnect and a second type of interconnect different from the first type of interconnect (fig.1 PCIe or NVlink). Jayaraman shows all of the elements recited in claim 22.
As for claim 23, the argument for claim 21 applies. Jayaraman also shows that the one or more processors are further to select a hardware device according to one or more predetermined criteria, and cause the information to be transferred over a path that includes the selected hardware device (¶¶[0088-0090]). Jayaraman shows all of the elements recited in claim 23.
As for claim 25, the argument for claim 21 applies. Jayaraman also shows that the one or more processors cause the information to be transferred based, at least in part, on a congestion level of a link, wherein the link is not included in a path over which the information is to be transferred (¶¶[0088-0090]). Jayaraman shows all of the elements recited in claim 25.

Allowable Subject Matter
Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Karr et al. shows dynamic path selection in a storage network.
Saksena et al. shows dynamic path selection among plural networks.
Huang shows selecting a communication path from primary and secondary paths in network equipment.
Benko et al. shows dynamic path selection based on power usage.
Mukherjee shows path selection between nodes.
Guo et al. shows choosing the best path for communication in a network based on various telemetry characteristics.
Smith et al. shows route selection between network hubs.
Thankappan et al. shows dynamic path selection in a virtualized environment.
Gong et al. shows dynamic path selection among communication interfaces.
Singh et al. shows dynamic path selection in a switching fabric.
Zhang et al. shows path selection for dynamic load balancing in a packet router.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/             Primary Examiner, Art Unit 2186